MEMORANDUM **
David James Dodd, an Arizona state prisoner, appeals pro se from the district court’s order dismissing as time-barred his 42 U.S.C. § 1988 action alleging deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly dismissed Dodd’s claims as time-barred because the claims accrued more than four years before Dodd filed his complaint. See id. at 927 (for § 1983 claims, the courts apply the forum state’s statute of limitations for personal injury claims); Ariz.Rev.Stat. § 12-542(1) (two-year statute of limitations for personal injury actions).
Dodd’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.